                                          Case 4:18-cv-02495-JSW Document 96 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     JEROME A BEARDEN,                                    Case No. 18-cv-02495-JSW (RMI)
                                   9                     Plaintiff,
                                                                                              ORDER GRANTING DEFENDANTS’
                                  10              v.                                          REQUEST TO DENY MOTION AS
                                                                                              IMPROPERLY FILED AND DENYING
                                  11     ALAMEDA COUNTY, et al.,                              PLAINTIFF’S MOTION TO COMPEL
                                                                                              DISCOVERY.
                                  12                     Defendants.
Northern District of California
 United States District Court




                                                                                              Re: Dkt. Nos. 94, 95
                                  13

                                  14           Pending before the court is the Discovery Letter Brief filed by Plaintiff Bearden containing

                                  15   a motion to: extend discovery and the trial date by 45 days; compel Ms. Donna Ziegler to attend

                                  16   the deposition; and for the court to impose sanctions against Defendants Alameda County and

                                  17   Alameda County Probation Department (dkt. 94). Defendants have also filed a Discovery Letter

                                  18   Brief that serves as a response to Plaintiff’s Brief and Motion to deny his Brief as improperly filed

                                  19   (dkt. 95). Pursuant to Federal Rule of Civil Procedure 26 and the undersigned’s Standing Order

                                  20   No. 13(a), the court hereby GRANTS Defendants’ request to deny Plaintiff’s motion as

                                  21   improperly filed, and DENIES Plaintiff’s motion.

                                  22           The court finds that Plaintiff has failed to follow the proper procedures prior to and in

                                  23   filing his letter brief. Rule 26(f)(2) requires that the parties meet and confer in a good faith attempt

                                  24   to agree on a proposed discovery plan prior to filing a motion to compel discovery. Fed. R. Civ. P.

                                  25   26(f)(2). Additionally, pursuant to the undersigned’s Standing Order, Section No. 13(a), parties

                                  26   are required to attempt to confer on issues of discovery disputes, and after attempting to confer,

                                  27   within five (5) business days “the parties shall file a detailed joint letter” that will “include a

                                  28   description of every issue in dispute, and a detailed summary of each party’s final position on each
                                          Case 4:18-cv-02495-JSW Document 96 Filed 09/03/20 Page 2 of 2




                                   1   issue.” See General Standing Order, Section No. 13(a) (effective Aug. 12, 2019) (emphasis

                                   2   added). Plaintiff has failed to follow any of these required procedures. In addition, Plaintiff’s

                                   3   request to extend the discovery and trial deadlines are not properly filed before the undersigned,

                                   4   and should be presented to Judge White.

                                   5          Accordingly, Defendants’ motion (dkt. 95) to deny Plaintiff’s motion (dkt. 94) as

                                   6   improperly filed is GRANTED and Plaintiff’s motion is DENIED.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 3, 2020

                                   9

                                  10
                                                                                                     ROBERT M. ILLMAN
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
